Citation Nr: 0334821	
Decision Date: 12/12/03    Archive Date: 12/24/03

DOCKET NO.  02-07 487	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to service connection for degenerative disc 
disease, with radiculopathy, of the cervical spine.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The veteran had active service from May 1968 to May 1970.  


This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2001 rating decision of the San 
Diego, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  


REMAND

In his substantive appeal, VA Form 9, received in June 2002, 
the veteran indicated that he desired a hearing before the 
Board.  It does not appear that the veteran has been afforded 
an opportunity for a hearing.  It also appears that there was 
request for a hearing at the RO and that he crossed out the 
request for a hearing in Washington D.C..

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, this issue is 
REMANDED to the RO for the following development:

The RO should schedule the veteran for a 
hearing at the Board of Veterans Appeals 
in Washington, D. C.  

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board for further 
appellate review.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


